Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2014/0038134) in view of Shotton et al (US 2015/0366635).
Nguyen discloses a method of manufacturing customized osteotomes 24 (Figures 2-4) and 38 (Figure 5-7) for preparing an osteotomy 20 for receiving a custom dental implant 10 (Figure 1) and 52 (Figures 17, 18).   Nguyen discloses that 3D image data of the osteotomy site is received (paragraph [0135]) and that CAD-CAM software is used to mill or cast a custom 

In regard to claim 6, Nguyen discloses that each “cleaning blade 30 is beveled to form a cutting edge that encircles pilot shaft 24”, but that “any other configuration that will remove periodontal tissue upon movement of the soft tissue pilot 22 is contemplated for use” (paragraph [0096]).  To have merely selected a spiral “drill” configuration like those illustrated in Shotton et al Figures 1, 2 and 12 for the removal of tissue as known in the prior art would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claims 7, 8 and 18, Nguyen discloses obtaining data of the osteotomy site “using 3-dimensional digital scan technology” (paragraph [0135]), merely selecting conventional prior art scan technologies for the scan technology disclosed by Nguyen would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claim 15, Nguyen discloses the use of conventional titanium for the implant (paragraph [0136]) and Shotton et al disclose the use of titanium for the cutting tool made by 3D printing (note e.g. paragraph [0035]); constructing the Nguyen osteotome cutting tools of conventional titanium alloys would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Applicant’s Remarks
	Applicant’s amendment and remarks of December 10, 2021 have been considered and found generally persuasive, however, other prior art issues remain as set forth in the present rejection.


Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

This application has been transferred because Examiner Sparks is no longer with the Office.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712